 1   DAVID L. ANDERSON(CABN 149604)
     United States Attorney
2
     SARA WINSLOW(DCBN 457643)
3    Chief, Civil Division

4    JULIE C. REAGIN(CABN 167934)
     Assistant United States Attorney
5
             450 Golden Gate Avenue, Box 36055
6            San Francisco, California 94102-3495
             Telephone:(415)436-7181
7            FAX;(415)436-6570
             Julie.Reagin@usdoj.gov
8
     Attorneys for Plaintiff
9
                                      UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11
                                              OAKLAND DIVISION
12

13
     UNITED STATES OF AMERICA,                           CASE NO. CR 11-0882-002 CW
14
             Plaintiff,
15
        V.
16                                                       WRIT OF CONTINUING GARNISHMENT
     LATASHA RENEE GARCIA,
17
             Defendant,
18

19
     MASS MUTUAL,
20
             Gamishee.
21

22
     TO:     Mass Mutual
23           Attn: David Bennett
             4695 MacArthur Ct., Ste. 1000
24           Newport Beach, CA 92660

25           YOU ARE HEREBY COMMANDED TO GARNISH FOR THE BENEFIT OF THE

26   UNITED STATES OF AMERICA PROPERTY IN YOUR POSSESSION IN WHICH THE

27   DEFENDANT-JUDGMENT DEBTOR HAS A SUBSTANTIAL NONEXEMPT INTEREST.

28           The name, last known address, and last four digits of the social security number of the person

     WRIT OF CONTINUING GARNISHMENT
     CR 11-0882-002 CW                                    I
 1   who is the defendant-judgment debtor ("defendant")in this action and whose property is subject to this

 2   Writ are as follows:

 3                  Latasha Renee Garcia
                    1230 Golden Springs Lane
4                   Concord, CA 94521
                    Social Security Number (last four digits): XXX-XX-3715
 5
            This Writ has been issued at the request of the United States of America to enforce the collection
6
     of a criminal judgment entered in favor of the United States against the defendant for a debt in the
 7
     original amount of $487,049.94. As ofNovember 12, 2019, the total balance due on the judgment debt,
8
     including accrued interest, was $478,690.89. The following are the steps that you must take to comply
9
     with this Writ. If you have any questions, you should consult with your attorney.
10
            1.      Pursuant to 28 U.S.C. § 3205(c)(2)(F), if you have in your custody, control, or possession
11
     any property of the defendant in which the defendant has a substantial nonexempt interest, or if you
12
     obtain custody, control, or possession of such property while this Writ is in effect, you must
13
     immediately withhold such property from the defendant and retain it in your possession until you
14
     receive instructions from the Court which will tell you what to do with the property. Such property
15
     would include, but not be limited to, the 40IK account in the name of Latasha Garcia.
16
            2.      Pursuant to 28 U.S.C. § 3205(c)(2)(E), you are required to answer this Writ within 10
17
     days after service of this Writ upon you. You must answer the Writ even if you do not have in your
18
     custody, control, or possession, any property of the defendant. Pursuant to 28 U.S.C. § 3205(c)(4), your
19
     answer must state, under oath, the following information:
20
                    a.      Whether or not you have in your custody, control, or possession, any property
21

                            owned by the defendant in which the defendant has a substantial nonexempt
22
                            interest, including nonexempt disposable earnings;
23
                    b.      a description of such property and the value of such property;
24
                    c.      a description of any previous garnishments to which such property is subject and
25
                            the extent to which any remaining property is not exempt; and
26
                    d.      the amount of the debt you anticipate owing to the defendant in the future and
27
                            whether the period for payment will be weekly or another specified period.
28

     WRIT OF CONTINUING GARNISHMENT
     OR 11-0882-002 CW                                   2
 1   For your convenience, a form which addresses the above-requested information is attached and may be
 2   used to answer the Writ.

 3           3.     After you complete the answer under oath, pursuant to 28 U.S.C. § 3205(c)(2)(E) and
 4   (c)(4), within ten (10)days after service of this Writ upon you, you must mail or deliver the original
 5   answer bearing the original signature of the person preparing the answer to the Court at the following
 6   address:

 7                  Clerk, United States District Court
                    1301 Clay Street
 8                  Oakland, CA 94612.
 9          At the same time you mail or deliver the original answer to the Court, you must also mail or
10   deliver a copy ofthe original answer to both the defendant and attorney for the United States at the
11   following respective addresses:
12                  Latasha Renee Garcia
                    1230 Golden Springs Lane
13
                    Concord, CA 94521
14
                    Julie C. Reagin, Assistant U.S. Attorney
15                  United States Attorney's Office
                    450 Golden Gate Avenue, 9th Floor
16                  P.O. Box 36055
                    San Francisco, CA 94102.
17

18   Please note that the attached form answer contains a certificate of service which needs to be completed
19   by the person mailing the copies ofthe answer to the defendant and the attorney for the United States,
20   and which needs to be filed with the Court along with the answer.

21          IF YOU FAIL TO ANSWER THIS WRIT OR FAIL TO WITHHOLD PROPERTY IN

22   ACCORDANCE WITH THIS WRIT,THE UNITED STATES MAY PETITION THE COURT

23   FOR AN ORDER REQUIRING YOU TO APPEAR BEFORE THE COURT TO ANSWER THE

24   WRIT AND TO WITHHOLD PROPERTY IN ACCORDANCE WITH THE WRIT BEFORE

25   THE APPEARANCE DATE. IF YOU FAIL TO APPEAR OR DO APPEAR AND FAIL TO

26   SHOW GOOD CAUSE WHY YOU FAILED TO COMPLY WITH THIS WRIT,THE COURT

27   WILL ENTER A JUDGMENT AGAINST YOU FOR THE VALUE OF THE DEFENDANT'S

28   NONEXEMPT INTEREST IN SUCH PROPERTY(INCLUDING NONEXEMPT DISPOSABLE

     WRIT OF CONTINUING GARNISHMENT
     OR 11-0882-002 CW                                    3
 1   EARNINGS). THE COURT MAY ALSO AWARD A REASONABLE ATTORNEY'S FEE TO

 2   THE UNITED STATES AND AGAINST YOU IF THE WRIT IS NOT ANSWERED WITHIN

 3   THE TIME SPECIFIED HEREIN AND IF THE UNITED STATES FILES A PETITION

4    REQUIRING YOU TO APPEAR.

 5                                          SUSAN Y. SOONG,
                                            Clerk of the United States
6                                           District Court for thc^Ndrthetn
                                            District of CalifoHiia     "^4^ •C\
 7

 8

 9   Dated:                           By:
                                            Deputy Clerli                         -
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     WRIT OF CONTINUING GARNISHMENT
     CR 11-0882-002 CW
